Title: The American Commissioners to John Paul Jones, 17 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Jones, John Paul


Sir
Passy, near Paris Dec. 17 1777.
We received your several Letters from Nantes and Portsmouth. We shall be glad to see you here, as soon as is consistent with your Affairs, in order to consult with you on the Matters mention’d in your Instructions from the Congress, &c. We are, with Esteem Sir, Your most obedient and most humble Servants
B. FranklinSilas DeaneArthur Lee
Honle. Capt. Jones
 
Addressed: To / John Paul Jones Esqr / Nantes
Endorsed: Paris Decr. 17th. 1777 From the honble. the Commissioners.
